Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of April 28,
2017, by and among Mantra Venture Group Ltd., a British Columbia corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and, collectively,
the “Purchasers”).

 

RECITALS

 

A.         The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”).

 

B.          Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, the Warrants and the Notes, all in the amounts and for the price set
forth on Schedule 1 hereto.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agrees as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1         Defined Terms. In addition to terms defined elsewhere in this
Agreement or in any Supplement, Amendment or Exhibit hereto, when used herein,
the following terms shall have the following meanings:

 

(a)          “Affiliate” means any Person which, directly or indirectly, owns or
controls, on an aggregate basis, a ten percent (10%) or greater interest in any
other Person, or which is controlled by or is under common control with any
other Person.

 

(b)         “Business Day” means any day other than a Saturday or Sunday or any
other day on which the Federal Reserve Bank of New York is not open for
business.

 

(c)         “Closing” means the time of issuance and sale by the Company of the
Warrants and the Notes to the Purchasers.

 

(d)         “Closing Date” means the date the Warrants and the Notes are
purchased by the Purchasers from the Company.

 

(e)         “Closing Statement” means the Closing Statement in the form on Annex
A attached hereto.

 

(f)          “Common Stock” means (i) the Company’s common stock, $0.00001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 



 1 

 

 

(g)         “Common Stock Equivalents” means any capital stock or other security
of the Company that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, and/or which
otherwise entitles the holder thereof to acquire, any capital stock or other
security of the Company (including, without limitation, Common Stock).

 

(h)         “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(i)         “Conversion Date” has the meaning set forth in the Notes.

 

(j)         “Conversion Shares” has the meaning set forth in the Notes.

 

(k)         “Documents” means, collectively, this Agreement, the Notes, the
Warrants, and such other documents, instruments, certificates, supplements,
amendments, exhibits and schedules required and/or attached pursuant to this
Agreement and/or any of the above documents, and/or any other document and/or
instrument related to the above agreements, documents and/or instruments, and
the transactions hereunder and/or thereunder and/or any other agreement,
documents or instruments required or contemplated hereunder or thereunder,
whether now existing or at any time hereafter arising.

 

(l)          “Dollar(s)” and “$” means lawful money of the United States.

 

(m)        “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such Equity Interest.

 

(n)        “Event of Default” shall have the meaning set forth in the Notes.

 

(o)        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(p)        “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time.

 



 2 

 

 

(q)        “Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or the Purchasers under such agreement in the event of
default are limited to repossession or sale of such property), (e) the
capitalized amount of all capital lease obligations of such Person that would
appear on a balance sheet in accordance with GAAP, (f) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any capital stock of such Person, (g) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit, surety bond or similar facilities in respect of
obligations of the kind referred to in clauses (a) through (f) above, (h) all
guarantee obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation; provided that, if such Person has not
assumed or become liable for the payment of such obligation, the amount of such
Indebtedness shall be limited to the lesser of (A) the principal amount of the
obligation being secured and (B) the fair market value of the encumbered
property; and (j) all Contingent Obligations in respect to indebtedness or
obligations of any Person of the kind referred to in clauses (a)-(i) above. The
Indebtedness of any Person shall include, without duplication, the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

(r)          “Liabilities” means all direct or indirect liabilities and
obligations of any kind of Company to the Purchasers pursuant to the Notes, this
Agreement and/or any of the other Documents.

 

(s)         “Liens” or “liens” means a lien, mortgage, charge pledge, security
interest, encumbrance, right of first refusal, preemptive right or other
restriction, or other clouds on title.

 

(t)         “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, or condition (financial or otherwise) of
Company, (b) the validity or enforceability of this Agreement or any of the
other Documents or (c) the rights or remedies of the Purchasers hereunder or
thereunder.

 

(u)         “Notes” means all of the 8% Original Issue Discount Senior Secured
Convertible Promissory Notes in the form annexed hereto as Exhibit A and any and
all Note(s) issued in exchange, transfer or replacement of the Notes.

 

(v)         “OFAC” means the United States Department of the Treasury’s Office
of Foreign Assets Control.

 

(w)         “OFAC Regulations” means the regulations promulgated by OFAC, as
amended from time to time.

 



 3 

 

 

(x)         “Permitted Governmental Indebtedness” means Indebtedness provided by
the Export and Import Bank of the United States of America or other similar
governmental entity for the purpose of supporting product sales by the Company.

 

(y)         “Permitted Indebtedness” means (i) Indebtedness of the Company
evidenced by the Notes, this Agreement and/or any other Document in favor of the
Purchasers including all Liabilities, (ii) Indebtedness of the Company set forth
in the Company’s most recent SEC Report, provided none of such Indebtedness, has
been increased, extended and/or otherwise changed since the original issuance
date of Indebtedness), (iii) Indebtedness that is subordinated to and not equal
to or senior to the Notes, (iv) trade Indebtedness incurred in the ordinary
course of business, (v) Indebtedness secured by Permitted Liens described in
clause “(iv)” of the definition of Permitted Liens, (vi) Permitted Governmental
Indebtedness and (vii) Indebtedness existing as of the date hereof.

 

(z)         “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company to secure the purchase price of such equipment
or indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, and (B) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment, or (v)
any Liens securing Permitted Indebtedness set forth in Sections (i) through
(iii) and (vii) of the definition of Permitted Indebtedness.

 

(aa)       “Person” means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
institution, entity, party or government (whether national, federal, state,
county, city, municipal or otherwise including, without limitation, any
instrumentality, division, agency, body or department thereof).

 

(bb)      “Principal Market” means the market or exchange on which the Common
Stock is listed or quoted for trading on the date in question.

 

(cc)       “Purchase Price” means the price to be paid by each Purchaser, in
cash, to purchase such Purchaser’s Warrants and Note.

 

(dd)       “Required Minimum” has the meaning set forth in Section 4.4.

 

(ee)       “SEC” or “Commission” means the United States Securities and Exchange
Commission.

 

(ff)         “SEC Reports” has the meaning set forth in Section 3.1(p) hereof.

 



 4 

 

 

(gg)       “Securities” means the Warrants and Notes purchased pursuant to this
Agreement and all Underlying Shares, Warrant Shares and any securities of the
Company issued in replacement, substitution and/or in connection with any
exchange, conversion and/or any other transaction pursuant to which all or any
of such securities of the Company to the Purchasers.

 

(hh)       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(ii)         “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

(jj)         “Subsidiary” means, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person.

 

(kk)       “Trading Day” means any day on which the Common Stock is traded on
the Trading Market, provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on the Trading Market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Purchasers.

 

(ll)         “Trading Market” means any of the following markets or exchanges on
which the Common Stock (or any other common stock of any other Person that
references the Trading Market for its common stock) is listed or quoted for
trading on the date in question: the OTC Bulletin Board, The NASDAQ Global
Market, The NASDAQ Global Select Market, The NASDAQ Capital Market, the New York
Stock Exchange, NYSE Arca, the NYSE MKT, or the OTCQX Marketplace, the OTCQB
Marketplace, the OTCPink Marketplace or any other tier operated by OTC Markets
Group Inc. (or any successor to any of the foregoing).

 

(mm)      “Transfer Agent” means Island Stock Transfer, and any successor
transfer agent of the Company.

 

(nn)       “Transfer Agent Irrevocable Instruction Letter” means the letter from
the Company to the Transfer Agent that instructs the Transfer Agent to issue
shares of Common Stock upon conversion of the Notes, in the form of Exhibit B
annexed hereto.

 



 5 

 

 

(oo)       “UCC” means the Uniform Commercial Code of as in effect from time to
time in the State of New York; provided, however, that, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to the Purchasers’ Liens on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

 

(pp)       “Underlying Shares” means the Conversion Shares.

 

(qq)       “Warrants” means, collectively, the Common Stock purchase warrants
delivered to the Purchasers at the Closing in accordance with Section 4.7
hereof, which Warrants shall have a term of exercise equal to five years, in the
form of Exhibit C attached hereto.

 

(rr)         “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

 

1.2         Other Definitional Provisions.

 

(a)          Use of Defined Terms. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the other
Documents or any certificate or other document made or delivered pursuant hereto
or thereto.

 

(b)          Accounting Terms. As used herein and in the other Documents, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Company not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts referred to herein shall be made without giving effect
to (i) any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Company at “fair value”, as defined therein, and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof).

 

(c)          Construction. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, Schedule and Exhibit references are to this Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d)          UCC Terms. Terms used in this Agreement that are defined in the UCC
shall, unless the context indicates otherwise or are otherwise defined in this
Agreement, have the meanings provided for by the UCC.

 



 6 

 

 

ARTICLE 2

PURCHASE AND SALE OF THE WARRANTS AND NOTES

 

2.1         Closing. The Closing shall occur at 10:00 am (EDT) on the Closing
Date at the offices of Pryor Cashman LLP, 7 Times Square, New York, New York
10036, on the first (1st) Trading Day on which the conditions to the Closing set
forth in Article V hereof are satisfied or waived in writing as provided
elsewhere herein, or on such other date and time as agreed to by the Company and
the Purchasers.

 

2.2         Conditions to Purchase of Warrants and Notes. Subject to the terms
and conditions of this Agreement, each Purchaser will at the Closing, on the
Closing Date, purchase from the Company the Warrants and the Note in the amounts
and for the Purchase Price as set forth on Schedule 1.

 

2.3         Purchase Price and Payment of the Purchase Price for the Warrants
and Notes. The Purchase Price for the Warrants and Note to be purchased by each
Purchaser at the Closing shall be as set forth on Schedule 1 and shall be paid
at the Closing (less all of the Purchasers’ Expenses (as defined below)) by such
Purchaser by wire transfer of immediately available funds to the Company in
accordance with the Company’s written wiring instructions, against delivery of
the Warrants and Note.

 

2.4         Purchasers’ Costs and Expenses. On the Closing Date, all direct and
indirect costs and expenses of the Purchasers related to the negotiation, due
diligence, preparation, closing, and all other items regarding or related to
this Agreement and the other Documents and all of the transactions contemplated
herein and/or therein, including, but not limited to, the reasonable legal fees
and expenses of the Purchasers’ legal counsel (collectively, the “Purchasers’
Expenses”), shall be due and payable from the Company to the Purchasers; and the
Purchasers shall subtract from their respective Purchase Price to be paid to the
Company for the purchase of the Warrants and Notes, such Purchasers’ Expenses.
Although the Purchasers’ Expenses are being subtracted by the Purchasers from
their respective Purchase Price actually paid to the Company, such Purchasers’
Expenses shall constitute part of such Purchase Price and shall not directly
and/or indirectly reduce and or result in any set-off the aggregate principal
amount of the Note or result in a set-off and/or reduction of any other funds
owed by the Company to the Purchasers. Notwithstanding anything to the contrary
contained herein, the Company’s responsibility for the Purchasers’ Expenses
shall not exceed, in the aggregate, $20,000.

 

2.5         Additional Closings. On the thirtieth (30) calendar day following
the date that the Company becomes current in its filing obligations under the
Exchange Act, there shall be an additional Closing Date of Notes and Warrants
for an additional Purchase Price of $200,000. Thereafter, the Company may agree
to sell, and the Purchasers may agree to purchase, additional Notes and Warrants
such that the aggregate principal amount of all Notes outstanding may be up to
$2,000,000. The date on which any such Notes and Warrants are issued shall be
treated as a Closing Date.

 



 7 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES; OTHER ITEMS

 

3.1         Representation and Warranties of the Company. Except as set forth in
the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or warranty otherwise made herein to
the extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company represents and warrants to each Purchaser that
as of the Closing Date (unless as of a specific date therein):

 

(a)          Subsidiaries. The Company’s Subsidiaries are as set forth in the
SEC Reports.

 

(b)         Organization, Etc. The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted except
where the failure to be in good standing would not have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Document, (ii) a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Document and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)          Authorization: No Conflict. The execution, delivery and performance
of the Documents and the transactions contemplated thereby by the Company,
including, but not limited to, the sale and issuance of the Warrants and the
Notes for the Purchase Price, the reservation for issuance of the shares of
Common Stock required to be reserved pursuant to the terms of the Notes and
Warrants and of the sale and issuance the (1) Conversion Shares into which the
Notes are convertible and (2) Warrant Shares into which the Warrants are
exercisable (i) are within the Company’s corporate powers, (ii) have been duly
authorized by all necessary action by or on behalf of the Company (and/or its
stockholders to the extent required by law), (iii) do not and shall not
contravene or conflict with any provision of, or require any consents (except
such consents as have already been received) under (1) any law, rule, regulation
or ordinance, (2) the Company’s organizational documents; and/or (3) any
agreement binding upon the Company or any of the Company’s properties, except in
the case of (1) and (3) as would not reasonably be expected to have a Material
Adverse Effect, and (iv) do not result in, or require, the creation or
imposition of any Lien and/or encumbrance on any of the Company’s properties or
revenues pursuant to any law, rule, regulation or ordinance or otherwise, except
as would not reasonably be expected to have a Material Adverse Effect.

 



 8 

 

 

(d)         Validity and Binding Nature. The Documents to which the Company is a
party are the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization and
other similar laws of general application affecting the rights and remedies of
creditors and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

(e)         Title to Assets. The Company has good and marketable title to all
assets owned by Company that are material to the business of the Company in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company.

 

(f)          No Violations of Laws. The Company is not in violation of any law,
ordinance, rule, regulation, judgment, decree or order of any federal, state or
local governmental body or court and/or regulatory or self-regulatory body
except as would not reasonably be expected to have a Material Adverse Effect.

 

(g)         Taxes. All federal, and material state and local tax returns
required to be filed by the Company have been filed with the appropriate
governmental agencies and all taxes due and payable by the Company have been
timely paid. There are no unpaid taxes in any material amount claimed to be due
by the taxing authority of any jurisdiction, and the officers of the Company or
of any Subsidiary know of no basis for any such claim.

 

(h)         Fiscal Year. The fiscal year of the Company ends on May 31 of each
year.

 

(i)          Accuracy of Information, etc. No statement or information contained
in this Agreement, the SEC Reports, any other Document or any other document,
certificate or statement furnished to the Purchasers by or on behalf of the
Company in writing for use in connection with the transactions contemplated by
this Agreement and/or the other Documents contained, as of the date such
statement, information, document or certificate was made or furnished, as the
case may be, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein,
taken as a whole, not materially misleading. There is no fact known to the
Company that could have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Documents, in the SEC Reports or in any other
documents, certificates and statements furnished to the Purchasers for use in
connection with the transactions contemplated hereby and by the other Documents.

 



 9 

 

 

(j)          Affiliate Transactions. Except as set forth in the SEC Reports,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(k)          Intellectual Property. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the SEC Reports
as necessary or required for use in connection with its business and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). None of, and the Company has not received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned. The Company has not received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its intellectual property,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All Intellectual
Property Rights of the Company are set forth in the SEC Reports.

 

(l)           USA Patriot Act. The Company is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law on October 26, 2001) (the “Act”). No part of the
proceeds of the Notes will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(m)         Foreign Asset Control Laws. The Company is not a Person named on a
list published by OFAC or a Person with whom dealings are prohibited under any
OFAC Regulations.

 

(n)          Valid Issuance of the Securities. The Securities have been duly
authorized and, when issued and paid for in accordance with the applicable
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and all restrictions on transfer other than those
expressly imposed by the federal securities laws and vest in the Purchaser full
and sole title and power to the Securities.

 



 10 

 

 

(o)          Capitalization and Voting Rights. The authorized capital stock of
the Company and all securities of the Company issued and outstanding are set
forth in the SEC Reports as of the dates reflected therein. All of the
outstanding shares of Common Stock and other securities of the Company have been
duly authorized and validly issued, and are fully paid and nonassessable. Except
as set forth in the SEC Reports, there are no agreements or arrangements under
which the Company is obligated to register the sale of any of the Company’s
securities under the Securities Act. Except as set forth in the SEC Reports, no
shares of Common Stock and/or other securities of the Company are entitled to
preemptive rights and there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock and/or other
securities of the Company or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, any shares of capital stock of the
Company other than those issued or granted in the ordinary course of business
pursuant to the Company’s equity incentive and/or compensatory plans or
arrangements. Except for customary transfer restrictions contained in agreements
entered into by the Company to sell restricted securities and/or as set forth in
the SEC Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
and/or other securities of the Company. Except as set forth in the SEC Reports,
to the Company’s knowledge, the offer and sale of all capital stock, convertible
or exchangeable securities, rights, warrants, options and/or any other
securities of the Company when any such securities of the Company were issued
complied with all applicable federal and state securities laws, and no current
and/or prior holder of any securities of the Company has any right of rescission
or damages or any “put” or similar right with respect thereto that would have a
Material Adverse Effect. Except as set forth in the SEC Reports, there are no
securities or instruments of the Company containing anti-dilution or similar
provisions that will be triggered by the issuance and/or sale of the Securities
and/or the consummation of the transactions described herein or in any of the
other Documents. Except as set forth in the SEC Reports, no Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Documents.

 

(p)          SEC Reports. The Company is subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act and the Company is current in its
filing obligations under the Exchange Act, including, without limitation, its
filings of Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K (collectively, the “SEC Reports”). The SEC Reports,
at the time filed with the SEC, did not contain any untrue statement of a
material fact or omit to state any fact necessary to make any statement therein
not misleading. The Company is an issuer subject to Rule 144(i) under the
Securities Act. All financial statements included in the SEC Reports (the
“Financial Statements”) have been prepared, if so required, in accordance with
GAAP applied on a consistent basis throughout the periods indicated and with
each other, except that unaudited Financial Statements may not contain all
footnotes required by generally accepted accounting principles. The Financial
Statements fairly present, in all material respects, the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein, subject in the case of unaudited Financial Statements to normal
year-end audit adjustments.

 



 11 

 

 

(q)          Sarbanes-Oxley Act. The Company is in compliance in all respects
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 

(r)          Absence of Litigation. Other than as disclosed in the SEC Reports,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock or any of the Company’s officers or directors or 5% or
greater stockholders in their capacities as such, that would need to be
disclosed on the Company’s next Quarterly Report on Form 10-Q or Annual Report
on Form 10-K. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(s)          Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited Financial Statements included in the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed with
the SEC prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s Financial
Statements pursuant to GAAP or disclosed in SEC Reports pursuant to SEC rules
and/or regulations, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information. Except for the issuance of the Securities contemplated
by this Agreement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its business, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.

 



 12 

 

 

(t)          No Integrated Offering. Assuming the accuracy of the
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
issuance and/or sale of the Securities to be integrated with prior offerings of
securities by the Company for purposes of the Securities Act that would require
the registration of any such Securities and/or any other securities of the
Company under the Securities Act.

 

(u)         No Consents, Etc. No direct or indirect consent, approval,
authorization or similar item is required to be obtained by the Company to enter
into this Agreement, the Warrants, the Notes, and/or the other Documents to
which it is a party and to perform or undertake any of the transactions
contemplated pursuant to this Agreement, the Warrants, the Notes, and/or any of
the other Documents to which it is a party, except for such consents as have
already been received.

 

(v)          Listing of Securities. All Underlying Shares and Warrant Shares
have been approved, if so required, for listing or quotation on the Trading
Market, subject only to notice of issuance.

 

(w)         DTC Eligible. The Common Stock is DTC eligible and DTC has not
placed a “freeze” or a “chill” on the Common Stock and the Company has no reason
to believe that DTC has any intention to make the Common Stock not DTC eligible,
or place a “freeze” or “chill” on the Common Stock.

 

(x)           No General Solicitation. Neither the Company, nor any of its
affiliates, nor, to the knowledge of the Company, any Person acting on its
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.

 

(y)          Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Documents. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Documents.

 

(z)          Internal Accounting and Disclosure Controls. Other than as
disclosed in the SEC Reports, the Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. Other than as disclosed in the SEC Reports, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Other than as disclosed in the SEC
Reports, during the twelve months prior to a Closing Date, the Company has not
received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company.

 



 13 

 

 

(aa)        Private Placement. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(bb)        Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(cc)        Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as disclosed in the SEC
Reports, the Company has not, in the twelve (12) months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market.

 

(dd)        Accountants. The Company’s accounting firm is Sadler, Gibb &
Associates, LLC. To the knowledge and belief of the Company, such accounting
firm: (i) is a registered public accounting firm as required by the Exchange Act
and (ii) shall express its opinion with respect to the financial statements to
be included in the Company’s Annual Report for the fiscal year ending May 31,
2017.

 

(ee)        Acknowledgment Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that the Purchasers are each acting solely in
the capacity of an arm’s length purchaser with respect to the Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Purchasers are not acting as financial advisors or fiduciaries of the Company
(or in any similar capacity) with respect to the Documents and the transactions
contemplated thereby and any advice given by the Purchasers or any of its
representatives or agents in connection with the Documents and the transactions
contemplated thereby is merely incidental to each Purchaser’s purchase of the
Securities. The Company further represents to the Purchasers that the Company’s
decision to enter into this Agreement and the other Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 



 14 

 

 

(ff)         No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Documents.

 

(gg)       Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, reimbursement for expenses incurred on behalf of the Company
and (iii) other employee benefits, including stock option agreements under any
stock option plan of the Company.

 

(hh)        Insurance. The Company and the Subsidiaries are currently not
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which the Company and the Subsidiaries are engaged.

 

(ii)          Management. During the past five year period, no current officer
or director or, to the knowledge of the Company, no current ten percent (10%) or
greater stockholder of the Company or any of its Subsidiaries has been the
subject of:

 

(i)           a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 



 15 

 

 

(ii)          a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(iii)         any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 

(1)         Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2)         Engaging in any particular type of business practice; or

 

(3)         Engaging in any activity in connection with the purchase or sale of
any security or commodity or in connection with any violation of securities laws
or commodities laws;

 

(iv)         any order, judgment or decree, not subsequently reversed, suspended
or vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)         a finding by a court of competent jurisdiction in a civil action or
by the SEC or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi)         a finding by a court of competent jurisdiction in a civil action or
by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

3.2         Representations and Warranties of each Purchaser. Each Purchaser,
severally and not jointly, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

 

(a)          Authorization. Such Purchaser has full power and authority to enter
into this Agreement and the other Documents to which it is a party, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby and has taken all action necessary to authorize
the execution and delivery of this Agreement and the other Documents to which it
is a party, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby.

 



 16 

 

 

(b)          Own Account. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to an effective registration statement or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

 

(c)          Accredited Investor Status; Investment Experience. At the time such
Purchaser was offered the Securities it was, and as of the date hereof and as of
the Closing Date it is, and on each date on which it converts any portion of the
Note or exercises any portion of the Warrants it will be, an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(d)          Experience of Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e)          General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

(f)          Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Purchasers’ compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchasers set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchasers to acquire the Securities.

 



 17 

 

 

(g)          Information. Such Purchaser has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities, which have been requested by
such Purchaser. Such Purchaser has been afforded the opportunity to ask
questions of the Company. Such Purchaser understands that its investment in the
Securities involves a high degree of risk. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of its Securities.
Such Purchaser is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities.

 

(h)          No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities, or
the fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(i)          Validity; Enforcement; No Conflicts. This Agreement and each
Document to which such Purchaser is a party have been duly and validly
authorized, executed and delivered on behalf of such Purchaser and shall
constitute the legal, valid and binding obligations of such Purchaser
enforceable against such Purchaser in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(j)          Organization and Standing. Such Purchaser is duly organized,
validly existing and in good standing under the laws of the State of where it
was formed.

 

(k)          Brokers or Finders. No brokerage or finder’s fees or commissions
are or will be payable by such Purchaser to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Documents. The Company
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Documents.

 

(l)           Ability to Perform. There are no actions, suits, proceedings or
investigations pending against such Purchaser or such Purchaser’s assets before
any court or governmental agency (nor is there any threat thereof) that would
impair in any way such Purchaser’s ability to enter into and fully perform its
commitments and obligations under this Agreement and the Documents to which it
is a party or the transactions contemplated hereby or thereby.

 



 18 

 

 

(m)         Certain Transactions and Confidentiality. Such Purchaser has not,
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof. Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle, whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other Persons party to this Agreement or to the Purchaser’s representatives,
including, without limitation, its officers, directors, partners, legal and
other advisors, employees, agents and Affiliates, such Purchaser has maintained
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

(n)          Transfer or Resale. Such Purchaser understands that (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and, further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person) through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) except as otherwise provided in the
Documents, neither the Company nor any other Person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Document or any other
document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE 4

COVENANTS

 

4.1         Transfer Restrictions.

 

(a)         The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser, the Company may require, at the Company’s
expense, the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be satisfactory to the Company, to the
effect that such transfer does not require registration of such transferred
Securities under the Securities Act. As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights and obligations of a Purchaser under this Agreement.

 



 19 

 

 

(b)         The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL IN A
FORM ACCEPTABLE TO THE COMPANY.

 

4.2         Public Information. From and after the six month anniversary of the
Closing Date until such time that no Purchaser owns Securities, the Company
covenants to maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act, and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

4.3         Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.

 

4.4         Conversion and Exercise Procedures. The form of Notice of Conversion
included in the Notes sets forth the totality of the procedures required of a
Purchaser in order to convert the Notes. Without limiting the preceding
sentences, no ink-original Notice of Conversion shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Conversion form be required in order to convert the Note. No additional legal
opinion, other information or instructions shall be required of a Purchaser to
convert its Notes. The Company shall honor conversions of the Notes and shall
deliver Underlying Shares in accordance with the terms, conditions and time
periods set forth in the Documents.

 



 20 

 

 

4.5         Disclosure of Transactions and Other Material Information.

 

(i)           Disclosure of Transaction. The Company shall, on or before
9:30 a.m., New York time, on the second (2nd) Business Day after the date of
this Agreement, issue a press release (the “Press Release”) reasonably
acceptable to the Purchasers disclosing all the material terms of the
transactions contemplated by the Documents. On or before 9:30 a.m., New York
time, on the third (3rd) Business Day after the date of this Agreement, the
Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Documents in the form required by
the 1934 Act and attaching all the material Documents (including, without
limitation, this Agreement, the form of Notes, the form of Warrant and the
Security Agreement) (including all attachments, the “8-K Filing”). From and
after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided to any of the Purchasers by
the Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Documents. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Purchasers or
any of their affiliates, on the other hand, shall terminate.

 

(ii)          Limitations on Disclosure. The Company shall not, and the Company
shall cause each of its Subsidiaries and each of its and their respective
officers, directors, employees and agents not to, provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the date hereof without the express prior written
consent of such Purchaser (which may be granted or withheld in such Purchaser’s
sole discretion). To the extent that the Company delivers any material,
non-public information to a Purchaser without such Purchaser’s consent, the
Company hereby covenants and agrees that such Purchaser shall not have any duty
of confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Purchaser shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Purchaser, to make the Press Release and any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) each
Purchaser shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the applicable Purchaser (which may be granted or withheld in
such Purchaser’s sole discretion), the Company shall not (and shall cause each
of its Subsidiaries and affiliates to not) disclose the name of such Purchaser
in any filing, announcement, release or otherwise, unless required by law or
regulations. Notwithstanding anything contained in this Agreement to the
contrary and without implication that the contrary would otherwise be true, the
Company expressly acknowledges and agrees that no Purchaser, except as set forth
in this Agreement, shall have (unless expressly agreed to by a particular
Purchaser after the date hereof in a written definitive and binding agreement
executed by the Company and such particular Purchaser (it being understood and
agreed that no Purchaser may bind any other Purchaser with respect thereto)),
any duty of confidentiality with respect to, or a duty not to trade on the basis
of, any material, non-public information regarding the Company or any of its
Subsidiaries.

 



 21 

 

 

(iii)         Other Confidential Information. Disclosure Failures; Disclosure
Delay Payments. In addition to other remedies set forth in this Section 4.5, and
without limiting anything set forth in any other Transaction Document, at any
time after the Closing Date if the Company, any of its Subsidiaries, or any of
their respective officers, directors, employees or agents, provides any
Purchaser with material non-public information relating to the Company or any of
its Subsidiaries (each, the “Confidential Information”), the Company shall, on
or prior to the applicable Required Disclosure Date (as defined below), publicly
disclose such Confidential Information on a Current Report on Form 8-K or
otherwise (each, a “Disclosure”). From and after such Disclosure, the Company
shall have disclosed all Confidential Information provided to such Purchaser by
the Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon such Disclosure, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Purchasers or
any of their affiliates, on the other hand, shall terminate. In the event that
the Company fails to effect such Disclosure on or prior to the Required
Disclosure Date and such Purchaser shall have possessed Confidential Information
for at least ten (10) consecutive Trading Days (each, a “Disclosure Failure”),
then, as partial relief for the damages to such Purchaser by reason of any such
delay in, or reduction of, its ability to buy or sell shares of Common Stock
after such Required Disclosure Date (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to such
Purchaser an amount in cash equal to the greater of (I) two percent (2%) of the
aggregate Purchase Price and (II) the applicable Disclosure Restitution Amount,
on each of the following dates (each, a “Disclosure Delay Payment Date”): (i) on
the date of such Disclosure Failure and (ii) on every thirty (30) day
anniversary such Disclosure Failure until the earlier of (x) the date such
Disclosure Failure is cured and (y) such time as all such non-public information
provided to such Purchaser shall cease to be Confidential Information (as
evidenced by a certificate, duly executed by an authorized officer of the
Company to the foregoing effect) (such earlier date, as applicable, a
“Disclosure Cure Date”). Following the initial Disclosure Delay Payment for any
particular Disclosure Failure, without limiting the foregoing, if a Disclosure
Cure Date occurs prior to any thirty (30) day anniversary of such Disclosure
Failure, then such Disclosure Delay Payment (prorated for such partial month)
shall be made on the third (3rd) Business Day after such Disclosure Cure Date.
The payments to which an Investor shall be entitled pursuant to this Section 4.6
are referred to herein as “Disclosure Delay Payments.” In the event the Company
fails to make Disclosure Delay Payments in a timely manner in accordance with
the foregoing, such Disclosure Delay Payments shall bear interest at the rate of
two percent (2%) per month (prorated for partial months) until paid in full.

 



 22 

 

 

For the purpose of this Agreement the following definitions shall apply:

 

“Disclosure Failure Market Price” means, as of any Disclosure Delay Payment
Date, the price computed as the quotient of (I) the sum of the five (5) highest
VWAPs (as defined in the Debentures) of the Common Stock during the applicable
Disclosure Restitution Period (as defined below), divided by (II) five (5) (such
period, the “Disclosure Failure Measuring Period”). All such determinations to
be appropriately adjusted for any share dividend, share split, share
combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such Disclosure Failure Measuring
Period.

 

“Disclosure Restitution Amount” means, as of any Disclosure Delay Payment Date,
the product of (x) difference of (I) the Disclosure Failure Market Price less
(II) the lowest purchase price, per share of Common Stock, of any Common Stock
issued or issuable to such Purchaser pursuant to this Agreement or any other
Transaction Documents, multiplied by (y) 10% of the aggregate daily dollar
trading volume (as reported on Bloomberg (as defined in the Debentures)) of the
Common Stock on the Principal Market for each Trading Day either (1) with
respect to the initial Disclosure Delay Payment Date, during the period
commencing on the applicable Required Disclosure Date through and including the
Trading Day immediately prior to the initial Disclosure Delay Payment Date or
(2) with respect to each other Disclosure Delay Payment Date, during the period
commencing the immediately preceding Disclosure Delay Payment Date through and
including the Trading Day immediately prior to such applicable Disclosure Delay
Payment Date (such applicable period, the “Disclosure Restitution Period”).

 

“Required Disclosure Date” means (x) if such Purchaser authorized the delivery
of such Confidential Information, either (I) if the Company and such Purchaser
have mutually agreed upon a date (as evidenced by an e-mail or other writing) of
Disclosure of such Confidential Information, such agreed upon date or (II)
otherwise, the seventh (7th) calendar day after the date such Purchaser first
received any Confidential Information or (y) if such Purchaser did not authorize
the delivery of such Confidential Information, the first (1st) Business Day
after such Purchaser’s receipt of such Confidential Information

 

4.6         Reservation of Shares.

 

(a)          The Company covenants and agrees that it will, within five (5) days
after the Company completes its redomiciliation to the State of Nevada but in no
event later than three (3) months from the Closing Date, and at all times
thereafter, reserve and keep available out of its authorized and unissued shares
of Common Stock a number of shares of Common Stock at least equal to the
Required Minimum (as defined below). The “Required Minimum” means, as of any
date, two (2) times the maximum aggregate number of shares of Common Stock then
issued or potentially issuable in the future pursuant to the Documents,
including any Underlying Shares issuable upon conversion in full of the Notes
(including Conversion Shares issuable as payment of interest on the Notes),
ignoring any conversion or exercise limits set forth therein, and Warrant Shares
issuable upon exercise of the Warrants. The Company shall be required to
calculate the Required Minimum on the first Trading Day of each month that any
Securities are outstanding and provide such calculation to the Purchasers and
the Transfer Agent promptly. For purposes of calculating the Required Minimum,
the Company shall assume that all outstanding principal of all Notes will remain
outstanding until the applicable Maturity Date as defined in the Notes and all
accrued but unpaid interest thereon accrues at the rate of 8% per annum and is
paid on the applicable Maturity Date.

 



 23 

 

 

(b)          The Company shall, if applicable: (i) in the time and manner
required by the Principal Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market. The Company agrees to maintain the eligibility of the
Common Stock for electronic transfer through the Depository Trust Company or
another established clearing corporation, including, without limitation, by
timely payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.

 

4.7        Certain Transactions and Confidentiality. Each Purchaser agrees,
severally and not jointly, that such Purchaser will not enter into any Net Short
Sales (as hereinafter defined) from the period commencing on the Closing Date
and ending on the date that such Purchaser no longer holds any Notes. For
purposes of this Section 4.6, a “Net Short Sale” by any Purchaser shall mean a
sale of Common Stock by such Purchaser that is marked as a short sale and that
is made at a time where there is no equivalent offsetting long position in
Common Stock held by such Purchaser. For purposes of determining whether there
is an equivalent offsetting long position in Common Stock held by the Purchaser,
Underlying Shares that have not yet been converted pursuant to the Notes shall
be deemed to be held long by the Purchaser, and the amount of shares of Common
Stock held in a long position shall be all unconverted Underlying Shares
(subject, however to all conversion limitations included in the Notes) issuable
to such Purchaser on such date, plus any shares of Common Stock or Common Stock
Equivalents otherwise then held by such Purchaser. Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle, whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the covenant set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.

 



 24 

 

 

4.8         Negative Covenants. Until all the Liabilities are paid in full,
Company covenants and agrees that:

 

(a)          Restricted Payments. Except as contemplated by the Documents, the
Company shall not directly or indirectly, redeem, defease, repurchase, repay or
make any payments in respect of, by the payment of cash or cash equivalents (in
whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Indebtedness,
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness, except for Permitted Indebtedness; provided,
however, that, notwithstanding anything to the contrary provided herein or
elsewhere, in no event shall the Company directly and/or indirectly make any
payment to any officer, director, or 5% or greater beneficial holder of the
Company’s voting stock or Common Stock or an affiliate of the Company and/or any
affiliate of any such person representing the direct and/or indirect repayment
of Indebtedness, premiums and/or interest on Indebtedness, unpaid salaries,
unpaid consulting fees, unpaid expenses, accrued but unpaid interest and/or
otherwise.

 

(b)          Restriction on Redemption and Dividends. Other than as permitted or
required under the Documents, the Company shall not, directly or indirectly,
redeem or repurchase more than a de minimis number of shares of or declare or
pay any dividend or distribution on any of its capital stock whether in cash,
stock rights and/or property, except as set forth in the SEC Reports.

 

(c)          Indebtedness. The Company shall not incur or permit to exist any
Indebtedness, except for Permitted Indebtedness.

 

(d)          Liens. The Company shall not create or permit to exist any Liens or
security interests with respect to any assets, whether now owned or hereafter
acquired and owned, except for Permitted Liens.

 

(e)          Guaranties, Loans or Advances. The Company shall not become or be a
guarantor or surety of, or otherwise become or be responsible in any manner with
respect to any undertaking of any other Person, or make or permit to exist any
loans or advances to or investments in any other Person, except for the
endorsement, in the ordinary course of collection, of instruments payable to it
or to its order.

 

(f)           Use of Proceeds. The Company shall not permit any proceeds of the
Note to be used either directly or indirectly for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying any margin stock”
within the meaning of Regulation U, as amended from time to time, of the Board
of Governors of the Federal Reserve System.

 

(g)          Transactions with Affiliates. The Company shall not directly and/or
indirectly enter into, renew, extend or be a party to, any transaction or series
of related transactions which would be required to be disclosed in any public
filing with the SEC (including, without limitation, lending funds to an
Affiliate and/or borrowing funds from any Affiliate, the purchase, sale, lease,
transfer or exchange of property, securities or assets of any kind or the
rendering of services of any kind) with any officer, director, Affiliate and/or
any Affiliate of such person, unless such transaction is made on an arms’ length
basis and expressly approved by a majority of the disinterested directors (even
if less than a quorum otherwise required for board approval).

 



 25 

 

 

4.9         Additional Documentation. Within five (5) Business Days of the
Closing Date, the Company shall deliver (i) the Notes and (ii) the Warrants.

 

4.10       Redomicilation. Within twenty (20) Trading Days of the Closing Date,
the Company shall complete the process of domiciling the Company in the State of
Nevada.

 

4.11       Legal Opinion. Within sixty (60) calendar days of the Closing Date,
the Company shall deliver an opinion of legal counsel to the Company, in form
reasonably acceptable to the Purchasers.

 

4.12       Further Assurances. The Company shall, from time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take such actions, as the Purchasers may
reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Documents.

 

ARTICLE 5

CLOSING CONDITIONS

 

5.1        Closing Conditions of Purchaser. Each Purchaser’s obligation to
purchase the Warrants and the Note at the Closing is subject to the fulfillment
of each and every one of the following conditions prior to or contemporaneously
with such Closing (unless waived by such Purchaser in writing in its sole and
absolute discretion):

 

(a)          Delivery of Documents. Each Purchaser shall have received from the
Company each of the following (together with all Exhibits, Schedules, and
annexes to each of the following), in form and substance reasonably satisfactory
to such Purchaser and its counsel and, where applicable, duly executed and
recorded (to the extent required):

 

(i)          this Agreement;

 

(ii)         the Note in such Purchaser’s name having the principal amount set
forth on Schedule 1;

 

(iii)        the Warrant;

 

(iv)        the Transfer Agent Letter;

 

(v)         a certificate evidencing the formation and good standing of the
Company in such entity’s jurisdiction of formation issued by the Secretary of
State (or comparable office) of such jurisdiction of formation as of a date
within ten (10) days of the Closing Date;

 

(vi)        a certificate, executed by the Secretary of the Company and dated as
of the Closing Date, as to (i) the resolutions as adopted by the Company’s board
of directors in a form reasonably acceptable to the Purchasers, (ii) the
Articles of Incorporation of the Company, and (iii) the Bylaws of the Company,
each as in effect at the Closing; and

 

(vii)       the fully executed Closing Statement.

 



 26 

 

 

(b)         Approvals. The receipt by each Purchaser of all governmental and
third-party approvals necessary in connection with the execution and performance
of the Documents and the transactions contemplated thereby, all of which
consents/approvals shall be in full force and effect.

 

(c)         Additional Conditions. The fulfillment of each and every one of the
following conditions prior to or contemporaneously with the Closing:

 

(i)          Representations and Warranties. Each of the representations and
warranties made by Company in or pursuant to the Documents and all Schedules
and/or Exhibits to this Agreement and/or any of the other Documents shall be
true and correct in all material respects on and as of the Closing Date as if
made (or given) on and as of such date (except where such representation and
warranty speaks of a specific date, in which case such representation and
warranty shall be true and correct as of such date).

 

(ii)         No Events of Default. No Event of Default or any other event that,
with the passage of time or the giving of notice or both, would become an Event
of Default shall have occurred or would result from the sale of the Warrants and
the Notes to the Purchaser or the performance of any other transaction set forth
or contemplated by any of the Documents.

 

(iii)        Fees, Etc. The Purchasers’ Expenses allocated to the Purchasers’
counsel shall have been received by the Purchasers’ counsel.

 

(iv)        Compliance with Laws. The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
the Company shall have obtained all permits and qualifications required by any
applicable state securities or “Blue Sky” laws for the offer and sale of the
Securities by the Company to the Purchasers.

 

(v)        No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
the execution and performance of the Documents and/or any of the transactions
contemplated by the Documents.

 

(vi)       No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any court or governmental authority shall have been commenced
or threatened in writing, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened in writing, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the Documents and/or any of the transactions
contemplated by the Documents, or seeking material damages in connection with
such Documents and/or transactions.

 



 27 

 

 

(vii)       No Material Adverse Effect. No condition, occurrence, state of facts
or event constituting a Material Adverse Effect shall have occurred and be
continuing.

 

(viii)       No Suspension of Trading in or Notice of Delisting of Common Stock.
Trading in the Common Stock shall not have been suspended and/or halted by the
SEC, the Principal Market or FINRA. The Company shall not have received any
final and non-appealable notice that the listing or quotation of the Common
Stock on the Principal Market shall be terminated on a date certain (unless,
prior to such date certain, the Common Stock is listed or quoted on any other
Trading Market); trading in securities generally as reported on the Principal
Market shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the U.S. or New York State authorities; there shall
not have been imposed any suspension of electronic trading or settlement
services by the Depository Trust Company (“DTC”) with respect to the Common
Stock that is continuing; the Company shall not have received any notice from
DTC to the effect that a suspension of electronic trading or settlement services
by DTC with respect to the Common Stock is being imposed or is contemplated
(unless, prior to such suspension, DTC shall have notified the Company in
writing that DTC has determined not to impose any such suspension); nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis that has had or would reasonably be
expected to have a material adverse change in any U.S. financial, credit or
securities market that is continuing.

 

(ix)        Completion of Due Diligence. Each Purchaser shall have completed its
legal, business and financial due diligence of the Company to its full
satisfaction and shall be fully satisfied with the results thereof.

 

(x)        Completion of AWS Acquisition. The Asset Purchase Agreement among the
Company and InterCloud Systems, Inc., in the form attached hereto as Exhibit D,
shall have been consummated.

 

5.2        Closing Conditions of Company. The obligation of the Company to sell
and issue the Warrants and Notes to the Purchasers at the Closing is subject to
the fulfillment, to the Company’s reasonable satisfaction, prior to or
contemporaneously with the Closing, of each of the following conditions (unless
waived by the Company in writing in its sole and absolute discretion):

 

(a)         Delivery of Documents. The Company shall have received from each
Purchaser each of the following (together with all Exhibits, Schedules, and
annexes to each of the following), in form and substance reasonably satisfactory
to the Company and its counsel and, where applicable, duly executed and recorded
(to the extent required):

 

(i)          this Agreement; and

 

(ii)         the fully executed Closing Statement.

 



 28 

 

 

(b)         Approvals. The receipt by the Company of all governmental and
third-party approvals necessary in connection with the execution and performance
of the Documents and the transactions contemplated thereby, all of which
consents/approvals shall be in full force and effect.

 

(c)         Additional Conditions. The fulfillment of each and every one of the
following conditions prior to or contemporaneously with the Closing:

 

(i)          Representations and Warranties. Each of the representations and
warranties made by the Purchasers in or pursuant to the Documents and all
Schedules and/or Exhibits to this Agreement and/or any of the other Documents
shall be true and correct in all material respects on and as of the Closing Date
as if made (or given) on and as of such date (except where such representation
and warranty speaks of a specific date, in which case such representation and
warranty shall be true and correct as of such date).

 

(ii)         Compliance with Laws. The Purchasers shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
any applicable state securities or “Blue Sky” laws.

 

(iii)         No Injunction. No statute, regulation, order, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened in
writing or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of or that would materially modify
or delay any of the transactions contemplated by the Documents.

 

(iv)        Receipt of the Purchase Price. The Company shall have received the
Purchase Price from each Purchaser as set forth on Schedule 1 hereto (less the
applicable pro rata portion of the Purchasers’ Expenses).

 

ARTICLE 6

MISCELLANEOUS

 

6.1        No Waiver; Modifications In Writing. No failure or delay on the part
of any Purchaser in exercising any right, power or remedy pursuant to the
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy. No
provision of the Documents may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers, or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. Any waiver of any
provision of the Documents and any consent by any Purchaser to any departure by
the Company from the terms of any provision of the Documents shall be effective
only in the specific instance and for the specific purpose for which given. No
notice to or demand on the Company in any case shall entitle the Company to any
other or further notice or demand in similar or other circumstances.

 



 29 

 

 

6.2        Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile or e-mail if sent
during normal business hours of the recipient; if not, then on the next Business
Day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt:

 

If to Company:

 

Mantra Venture Group Ltd.

c/o AW Solutions, Inc.

300 Crown Oak Centre Drive

Longwood, Florida 32750

Attention: Chief Executive Officer

Fax No.: (407) 260-0749

 

With copies to:

(which shall not constitute notice):

 

Pryor Cashman LLP

7 Times Square

New York, New York 10036

Attention: M. Ali Panjwani, Esq.

Fax No.: (212) 798-6319

 

If to the Purchasers:

 

To the address on each Purchaser’s signature page.

 

With copies to:

(which shall not constitute notice):

 

Sichenzia Ross Ference Kesner LLP

61 Broadway

New York, NY 10006

Attention: Thomas A. Rose, Esq.

Fax No.: (212) 930-9700

 

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

 



 30 

 

 

6.3         Costs, Expenses and Taxes. Notwithstanding anything to the contrary
provided herein or elsewhere, Company agrees to pay the Purchasers’ Expenses in
accordance with Section 2.4. In addition, Company shall pay any and all stamp,
transfer and other similar taxes payable or determined to be payable in
connection with the execution and delivery of the Documents and the Company
agrees to hold the Purchasers harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes. If any suit or proceeding arising from any of the foregoing is brought
against any Purchaser, Company, to the extent and in the manner reasonably
directed by the Purchaser, will resist and defend such suit or proceeding or
cause the same to be resisted and defended by counsel reasonably approved by
such Purchaser. If Company shall fail to do any act or thing which each has
covenanted and/or agreed to do under this Agreement and/or any other Document or
any representation or warranty on the part of Company contained in this
Agreement and/or any other Document shall be breached, such Purchaser may, in
its sole and absolute discretion, do the same or cause it to be done or remedy
any such breach, and may expend its funds for such purpose; and any and all
amounts so expended by such Purchaser shall be repayable to the Purchaser by
Company immediately upon such Purchaser’s demand therefor, with interest at a
rate equal to eighteen (18%) percent during the period from and including the
date funds are so expended by such Purchaser to the date of repayment in full,
and any such amounts due and owing to such Purchaser shall be deemed to be part
of the Liabilities secured hereunder and under the other Documents. The
obligations of Company under this Section 6.3 shall survive the termination of
this Agreement and the discharge of the other obligations of Company under the
Documents.

 

6.4         Indemnity, Etc. In addition to the payment of expenses pursuant to
Section 6.3, Company agrees to indemnify, pay and hold each Purchaser, and such
Purchaser’s affiliates and their respective officers, directors, employees,
agents, consultants, auditors, and attorneys of any of them (collectively called
the “Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement and/or
the other Documents or the consummation of the transactions contemplated by this
Agreement and/or the other Documents (the “Indemnified Liabilities”); provided
that Company shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Liabilities directly resulting from the gross negligence or willful
misconduct of that Indemnitee, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. In no event shall such
Purchaser and/or any of its employees, agents, partners, affiliates, members,
equity and/or debt holders, managers, officers, directors and/or other related
or similar type of Person, have any liability to the Company and/or any of its
officers, directors, employees, agent, attorneys, affiliates, consultants,
equity and/or debt holders except for any actions or lack of actions of such
persons that are found by a court of competent jurisdiction after the time for
all appeals has passed to have resulted directly from such Person’s willful
misconduct or gross negligence.

 

6.5         Counterparts; Signatures. This Agreement may be executed in any
number of counterparts, each of which counterparts, once they are executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement. This Agreement
and the Documents may be executed by any party to this Agreement or any of the
Documents by original signature, facsimile and/or electronic signature.

 



 31 

 

 

6.6         Binding Effects; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of a majority in interest of the
Notes (other than by merger). A Purchaser may assign any or all of its rights
under this Agreement to any Person to whom the Purchaser assigns or transfers
any Securities, provided that such transferee agrees in writing to be bound,
with respect to the transferred Securities, by the provisions of the Documents
that apply to the “Purchaser.”

 

6.7         Headings. Captions contained in this Agreement are inserted only as
a matter of convenience and in no way define, limit or extend the scope or
intent of this Agreement or any provision of this Agreement and shall not affect
the construction of this Agreement.

 

6.8         Entire Agreement. This Agreement, together with the other Documents,
contains the entire agreement between the parties hereto with respect to the
transactions contemplated herein and therein and supersedes all prior
representations, agreements, covenants and understandings, whether oral or
written, related to the subject matter of this Agreement and the other
Documents.

 

6.9         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
EXCLUSIVELY IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAWS.

 

6.10       Severability Of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

6.11       Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Documents, whenever any Purchaser exercises a right, election, demand
or option under a Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, that in the case
of a rescission of a conversion of a Note, the applicable Purchaser shall be
required to return any shares of Common Stock subject to any such rescinded
conversion concurrently with the return to the Purchaser of the applicable Note.

 

6.12       Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Document. Notwithstanding any provision to
the contrary contained in any Document, it is expressly agreed and provided that
the total liability of the Company under the Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Documents exceed such Maximum Rate. It is agreed that
if the maximum contract rate of interest allowed by law and applicable to the
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Documents from the
effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Documents, such excess shall be applied by the
Purchaser to the unpaid principal balance of any such indebtedness or be
refunded to the Company, the manner of handling such excess to be at the
Purchaser’s election.

 



 32 

 

 

6.13       Exculpation Among Purchasers. Each Purchaser acknowledges that it is
not relying upon any person or entity, other than the Company and its
representatives, in making its investment or decision to invest in the Company.
Each Purchaser agrees that no Purchaser nor the respective controlling persons,
officers, directors, partners, members, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Securities.

 

6.14       Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Documents or any amendments thereto. In addition,
each and every reference to share prices and shares of Common Stock in any
Document shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.

 

6.15       JURISDICTION; WAIVER. EACH PARTY HEREBY ACKNOWLEDGES THAT THIS
AGREEMENT IS BEING SIGNED BY EACH OTHER PARTY IN PARTIAL CONSIDERATION OF SUCH
OTHER PARTY’S RIGHT TO ENFORCE IN THE JURISDICTION STATED BELOW THE TERMS AND
PROVISION OF THIS AGREEMENT AND THE DOCUMENTS. EACH PARTY IRREVOCABLY CONSENTS
TO THE EXCLUSIVE AND SOLE JURISDICTION IN NEW YORK, NEW YORK AND VENUE IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK FOR SUCH PURPOSES AND WAIVES ANY
AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND ANY OBJECTION THAT NEW
YORK, NEW YORK IS NOT CONVENIENT. EACH PARTY HEREBY WAIVES ANY RIGHTS TO
COMMENCE ANY ACTION AGAINST ANY OTHER PARTY IN ANY JURISDICTION EXCEPT NEW YORK,
NEW YORK. EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY
OTHER PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THE LOAN, THE DOCUMENTS AND/OR THE TRANSACTIONS WHICH
ARE THE SUBJECT OF THE DOCUMENTS.

 

6.16       Survival. The representations, and warranties of the Company and each
Purchaser herein and/or in the other Documents shall survive the execution and
delivery hereof and the Closing Date; the obligations, Liabilities, agreements
and covenants of the Company and each Purchaser set forth herein and/or in the
other Documents shall survive the execution and delivery hereof and the Closing
Date, as shall all rights and remedies of the Company and each Purchaser set
forth in this Agreement and/or in any of the other Documents.

 

6.17       No Integration. Neither the Company, nor any of its affiliates, nor
any person acting on behalf of the Company or such affiliate, will sell, offer
for sale, or solicit offers to buy or otherwise negotiate with respect to any
security (as defined in the Securities Act) which will be integrated with the
sale and/or issuance of any of the Securities in a manner which would require
the registration of the Securities under the Securities Act, or require
stockholder approval, under the rules and regulations of the Trading Market for
the Common Stock. The Company will take all action that is appropriate or
necessary to assure that its offerings of other securities will not be
integrated for purposes of the Securities Act or the rules and regulations of
the Trading Market, with the issuance of Securities contemplated herein.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

 33 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

COMPANY: MANTRA VENTURE GROUP LTD.         By: /s/ Larry Kristof   Name: Larry
Kristof   Title: Chief Executive Officer



 



 
 

 

PURCHASER SIGNATURE PAGES TO COPSYNC SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

EIN Number: _______________________

 

 

 

